Exhibit 10.3

 

THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS. ANY
TRANSFER OF SUCH SECURITIES WILL BE INVALID UNLESS A REGISTRATION STATEMENT
UNDER THE ACT AND AS REQUIRED BY BLUE SKY LAWS IS IN EFFECT AS TO SUCH TRANSFER
OR IN THE OPINION OF COUNSEL SATISFACTORY TO THE BORROWER SUCH REGISTRATION IS
UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY WITH THE ACT AND BLUE SKY LAWS.

 

DynTek, Inc.

 

Junior Secured Convertible Promissory Note

 

Note No.         

 

$3,000,000.00

March 8, 2006

 

FOR VALUE RECEIVED, subject to the terms and conditions of this Junior Secured
Convertible Promissory Note (the “Note”), DynTek, Inc., a Delaware corporation
with its principal offices located at 19700 Fairchild Road, Suite 230, Irvine,
California (the “Borrower”), hereby promises to pay to the order of Trust A-4 -
Lloyd I. Miller, located at 4550 Gordon Drive, Naples, Florida 34102 (the
“Holder”), the principal sum of Three Million Dollars ($3,000,000.00), in lawful
money of the United States and in immediately available funds on March 1, 2011
or, if such day is not a regular business day, on the next business day
thereafter, with all accrued but unpaid interest (as provided below) to such
date (the “Maturity Date”). Subject to the terms and conditions of this Note
(including without limitation Section 7(f)), the Borrower also promises to pay
to the Holder interest accrued on the outstanding unpaid principal amount hereof
until such principal amount is paid (or converted as provided herein) at the
rate of ten percent (10%) per annum, compounding quarterly, from the date
hereof. The said interest shall become due quarterly in arrears and shall be
payable on the last day of each fiscal quarter (each, an “Interest Payment
Date”) in respect of the immediately preceding completed fiscal quarter. The
first Interest Payment Date will be June 30, 2006. At the Borrower’s sole
option, all interest payments due and payable before June 30, 2009 may be paid
in kind at the rate of fourteen percent (14%) per annum, compounding quarterly,
in which case the accrued interest will be added to the principal amount of the
Note on the applicable Interest Payment Date, and interest will accrue on the
aggregate principal amount. All interest payments due and payable on and after
June 30, 2009 must be paid in cash.

 

This Note is being issued pursuant to that certain Note Purchase Agreement dated
as of the date hereof, by and between the Borrower and the purchasers thereto,
including the Holder hereto, (the “Note Purchase Agreement”), and shall be
entitled to the benefits thereof. This Note is secured by a security interest in
all of the assets of Borrower as described more fully in that certain Security
and Pledge Agreement

 

--------------------------------------------------------------------------------


 

(the “Security Agreement”) executed by Borrower and the holders thereto and
dated as of the date hereof.

 

Until March 1, 2010, the Borrower may not prepay the Note in whole or in
part without the prior written consent of the Holder, which may be given or
withheld in Holder’s sole discretion. At anytime after March 1, 2010 until the
Maturity Date, the Borrower may prepay this Note in whole or in part at any time
without penalty.

 

1.                                       Definitions. Unless the context
otherwise requires, the following terms shall have the following respective
meanings:

 

“Act” means the Securities Act of 1933, as amended.

 

“Blue Sky Laws” means applicable state securities laws.

 

“Base Share Price” shall have the meaning ascribed to such term in
Section 4(f)(i) hereof.

 

“Board” shall mean the Borrower’s Board of Directors.

 

“Borrower” shall have the meaning ascribed to such term in the first paragraph
of this Note.

 

“Common Stock” shall mean shares of the Borrower’s Common Stock, par value
$0.0001 per share.

 

“Conversion Date” shall be the date upon which the Holder exercises its right to
convert the outstanding amounts under this Note into shares of Borrower’s Common
Stock in accordance with Section 3(a) of this Note, or the date such amounts are
automatically converted in accordance with the terms hereof.

 

“Conversion Option” shall have the meaning ascribed to such term in
Section 3(a) hereof.

 

“Conversion Price” shall have the meaning ascribed to such term in
Section 3(a) of this Note.

 

“Event of Default” shall have the meaning ascribed to such term in
Section 5(a) of this Note.

 

“Fair Market Value” shall mean the fair market value of a share of the Common
Stock as mutually determined in good faith by the Holder and the Board.

 

“Holder” shall have the meaning ascribed to such term in the first paragraph of
this Note.

 

2

--------------------------------------------------------------------------------


 

“Interest Payment Date” shall have the meaning ascribed to such term in the
first paragraph of this Note.

 

“Maturity Date” shall have the meaning ascribed to such term in the first
paragraph of this Note.

 

“Newly Issued Shares” shall have the meaning ascribed to such term in
Section 4(f)(i) hereof.

 

“Note” shall have the meaning ascribed to such term in the first paragraph of
this instrument.

 

“Note Purchase Agreement” shall have the meaning ascribed to such term in the
second paragraph of this Note.

 

“Security Agreement” shall have the meaning ascribed to such term in the second
paragraph of this Note.

 

2.                                       Accounting Terms. All accounting terms
not specifically defined in this Note shall be construed in accordance with
United States generally accepted accounting principles and, if applicable,
consistent with those applied in the preparation of the financial statements of
the Borrower.

 

3.                                       Conversion.

 

(a)                                  Voluntary Conversion. At any time until the
Note has been paid in full, the Holder has the right, at its option, to convert
all or any part of the outstanding principal amount (including any accrued but
unpaid interest on such principal amount) (the “Conversion Principal Amount”) of
this Note into shares of Common Stock (in accordance with the procedures
described under Section 3(b) of this Note) (the “Conversion Option”). The number
of shares of Common Stock into which the Conversion Principal Amount is
convertible is equal to (i) the Conversion Principal Amount divided by (ii) the
Conversion Price (as defined below) in effect at the time of conversion. The
“Conversion Price” shall initially be $0.02, subject to adjustment pursuant to
Sections 3 and 4.

 

(b)                                 Conversion Mechanics. The Holder shall
exercise its right to convert by surrender of this Note, duly endorsed, at the
office of the Borrower, accompanied by written notice of conversion. The
Borrower shall forthwith issue and deliver to the Holder certificates for the
number of shares of Common Stock to which Holder is entitled (bearing such
legends as may be required by applicable state and federal securities laws). If
on any conversion of this Note a fraction of a share results, then the Borrower
will pay the Holder the cash value of that fractional share (based upon the Fair
Market Value). All Common Stock issued upon the conversion of this Note shall be
validly issued, fully paid and non-assessable. Any conversion shall be deemed to
have

 

3

--------------------------------------------------------------------------------


 

occurred as of the Conversion Date, and the Holder shall be treated for all
purposes as the record holder of such Common Stock as of that date. Upon
conversion of this Note into Common Stock, Holder shall surrender this Note,
duly endorsed, at the principal offices of Borrower. Borrower will, as soon as
practicable thereafter, issue and deliver to Holder a certificate for the number
of shares of Common Stock to which Holder is entitled upon such conversion, plus
a check payable to Holder for any cash amounts payable for fractional shares and
accrued but unpaid interest. If the Holder converts less than all of the
indebtedness evidenced by this Note upon such conversion, then the Borrower
shall also issue a convertible promissory note of like tenor for the amount of
indebtedness not so converted.

 

(c)                                  Conversion Covenants. Subject to the terms
herein, the Borrower covenants that it will at all times promptly do any and all
lawful things necessary (i) to effect the conversion of this Note, or any
part thereof, as provided in this Note and, including, without limitation, by
proper corporate action taking all steps necessary to have available at all
times during which this Note remains outstanding all Common Stock issuable upon
the conversion of this Note and (ii) to ensure that the shares of Common Stock
issuable upon conversion of this Note are registered under the Act and are
freely transferable in the hands of the Holder, subject to the terms and
conditions of the registration provisions contained in the Note Purchase
Agreement.

 

4.                                       Dilution. The number of shares of
Common Stock issuable under Section 3(a) of this Note shall be subject to
adjustment from time to time upon the happening of certain events as follows:

 

(a)                                  Adjustment for Stock Splits and
Combinations. If the Borrower at any time or from time to time after the date of
this Note effects a subdivision of shares of its Common Stock, the number of
shares of Common Stock issuable to Holder immediately before that subdivision
shall be proportionately increased, and conversely, if the Borrower at any time
or from time to time after the date of this Note combines shares of Common Stock
into a smaller number of shares, the number of shares of Common Stock issuable
to Holder immediately before the combination shall be proportionately decreased.
In either case, the Conversion Price will be proportionately adjusted as well.
Any adjustment under this clause (a) shall become effective at the close of
business on the date the subdivision or combination becomes effective.

 

(b)                                 Adjustment for Certain Dividends and
Distributions. If the Borrower at any time or from time to time after the date
of this Note makes, or fixes a record date for the determination of holders of
shares of Common Stock entitled to receive a dividend or other distribution
payable in additional shares of Common Stock, then and in each such event, the
number of shares of Common Stock issuable to Holder shall be increased as of the
time of such issuance, or, in the event such record date is fixed, as of the
close of business on such record date, by multiplying the maximum number of
shares of Common Stock issuable to Holder by a fraction (i) the numerator of

 

4

--------------------------------------------------------------------------------


 

which shall be the total number of shares of Common Stock issued and outstanding
immediately prior to the time of such issuance or the close of business on such
record date plus the number of shares of Common Stock issuable in payment of
such dividend or distribution plus the number of shares of Common Stock issuable
upon the conversion or exercise of the Borrower’s outstanding convertible
securities, warrants and options, and (ii) the denominator of which is the total
number of shares of Common Stock issued and outstanding immediately prior to the
time of such issuance or the close of business on such record date, plus the
number of shares of Common Stock issuable upon the conversion or exercise of the
Borrower’s outstanding convertible securities, warrants and options.

 

(c)                                  Adjustments for Other Dividends and
Distributions. In the event the Borrower at any time or from time to time after
the date of this Note makes, or fixes a record date for the determination of
holders of shares of Common Stock entitled to receive a dividend or other
distribution payable in securities of the Borrower other than the shares of
Common Stock, then and in each such event, provision shall be made so that the
Holder, upon conversion of this Note, shall receive upon conversion thereof, in
addition to the number of shares of Common Stock receivable thereupon, the
amount of securities of the Borrower which the Holder would have received had
Holder been a holder of Common Stock on the date of such event and had
thereafter, during the period from the date of such event to and including the
Conversion Date, retained such securities receivable as aforesaid during such
period, subject to all other adjustments called for during such period under
this Section 4 with respect to the rights of the Holder.

 

(d)                                 Adjustment for Reorganization,
Consolidation, Merger. In the event of any reorganization of the Borrower (or
any other corporation, the stock or other securities of which are at the time
receivable upon the conversion of this Note) after the date hereof, or if, after
such date, the Borrower (or any such other corporation) shall consolidate with
or merge into another corporation or convey all or substantially all its assets
to another corporation, and to the extent any such transaction does not result
in the automatic conversion of this Note in accordance with the terms hereof,
then and in each such case Holder, upon the conversion hereof as provided
herein, at any time after the consummation of such reorganization,
consolidation, merger or conveyance, shall be entitled to receive, in lieu of
the stock receivable upon the conversion of this Note prior to such
consummation, the stock or other securities or property to which such Holder
would have been entitled upon such consummation if such Holder had converted
this Note immediately prior thereto. In the event of such a reorganization,
consolidation or merger, the corporation whose stock or other securities or
property to which Holder would be entitled shall execute and deliver to Holder
no later than the closing of such transaction an instrument or other writing,
reasonably satisfactory to Holder, acknowledging its obligation to issue such
stock or other securities or other property upon the conversion of this Note.

 

5

--------------------------------------------------------------------------------


 

(e)                                  Adjustment for Reclassification, Exchange
and Substitution. In the event that at any time or from time to time after the
date of this Note, the shares of Common Stock are changed into the same or a
different number of shares of any class of stock, whether by recapitalization,
reclassification or otherwise (other than a subdivision or combination of shares
or stock dividend or a reorganization, merger, consolidation or sale of assets,
provided for elsewhere in this Section 4), then and in any such event the kind
and amount of stock and other securities and property receivable upon such
recapitalization, reclassification or other change shall be used for calculation
of the number of shares of Common Stock issuable to the Holder, all subject to
further adjustment as provided in this Note.

 

(f)                                    Sale of Shares Below Conversion Price.

 

(i)                                     In case at any time on or after the date
first written above, the Borrower shall issue or sell shares of its Common Stock
or instruments convertible into or exercisable for Common Stock (collectively,
the “Newly Issued Shares”), at a price below the Conversion Price in effect at
the time of such issuance (the “Base Share Price”), then the Conversion Price
shall be reduced to equal the Base Share Price. In each such case, the
Conversion Price shall be reduced as of the opening of business on the date
immediately following such issue or sale of Newly Issued Shares. In no instance
shall an adjustment be made under this Section 4(f)(i) if it would cause the
Conversion Price to be increased.

 

(ii)                                  Notwithstanding the foregoing, no
adjustment shall be made under this Section 4(f) by reason of:

 

(1)                                  the issuance, sale, and transfer to any
person of any shares of Common Stock of the Company in connection with (i) the
Private Placement (as defined in the Note Purchase Agreement), (ii) execution
and consummation of the terms of the Conversion and Settlement Agreements (as
defined in the Note Purchase Agreement), or (iii) settlement of unsecured trade
debt pursuant to those certain Settlement and Release Agreements (as defined in
the Note Purchase Agreement) dated as of the date hereof;

 

(2)                                  the issuance by the Borrower of the
Warrants (as defined in that certain Note Purchase Agreement dated as of the
date hereof, by and between the Borrower and the purchasers named therein (the
“Note Purchase Agreement”)) or the issuance by the Borrower of shares of Common
Stock upon the exercise of the Warrants in accordance with the terms of the Note
Purchase Agreement;

 

(3)                                  the issuance by the Borrower of shares of
Common Stock upon the exercise or conversion of securities of the Borrower
outstanding as of the date of this Agreement; and

 

6

--------------------------------------------------------------------------------


 

(4)                                  the issuance by the Borrower of shares of
Common Stock or options or other rights to purchase Common Stock pursuant to any
equity incentive plan in effect on the date hereof.

 

(g)                                 Certificate as to Adjustment. In each case
of an adjustment of the Conversion Price or the number of shares of Common Stock
issuable upon conversion of the Notes, upon the request of the Holder, the
Borrower shall compute such adjustment in accordance with the provisions of this
Note and prepare a letter or certificate setting forth such adjustment, and
showing in detail the facts upon which such adjustment is based. Notwithstanding
the delivery of such letter or certificate, Holder shall have the right to
dispute the calculation of such adjustment by written notice to Borrower setting
forth Holder’s alternative calculation of such adjustment.

 

5.                                       Events of Default.

 

(a)                                  Events Constituting An Event of Default.
Any of the events set forth in Section 1.15 of the Note Purchase Agreement,
which section is incorporated herein by reference, shall constitute an “Event of
Default” under this Note.

 

(b)                                 Consequences of an Event of Default. Upon
the occurrence of an Event of Default or at any time thereafter, the registered
holder of the Note may, by notice to the Borrower, declare the entire unpaid
principal amount of the Note, all interest accrued and unpaid thereon and all
other amounts payable under this Note to be forthwith due and payable, whereupon
the Note, all such accrued interest and all such amounts will become and be
forthwith due and payable (unless there will have occurred an Event of Default
under subsection 1.15(e) of the Note Purchase Agreement,  in which case all such
amounts will automatically become due and payable) without offset or
counterclaim of any kind and without presentment, demand, protest or further
notice of any kind, and without regard to the running of the statute of
limitations, all of which are by this Note expressly waived by the Borrower.

 

6.                                       Registration. Pursuant to the terms and
conditions of the Note Purchase Agreement, the Common Stock to be issued to the
Holder upon conversion will be registered with the Securities and Exchange
Commission under a registration statement on Form S-1 or any other form then
available to the Company under applicable SEC rules and regulations and will not
be subject to any restrictions on transfer.

 

7.                                       General Matters.

 

(a)                                  Applicable Law. This Note shall be governed
by the internal laws (and not the law of conflicts) of the State of California.

 

(b)                                 Fees and Expenses. In the event that any
suit or action is instituted to enforce any provision under this  Note, the
prevailing party in such dispute shall be entitled to recover from the losing
party all fees, costs and expenses of enforcing

 

7

--------------------------------------------------------------------------------


 

any right of such prevailing party under or with respect to this Agreement,
including without limitation, such reasonable fees and expenses of attorneys and
accountants, which shall include, without limitation, all fees, costs and
expenses of appeals. Notwithstanding the foregoing, the Borrower agrees to pay
and hold Holder harmless against liability for the payment of the reasonable
fees and expenses of Holder (including, without limitation, attorneys’ fees and
expenses and out of pocket expenses of Holder and its representatives,
including, without limitation, fees and expenses for travel, background
investigations and outside consultants) arising in connection with any
refinancing or restructuring of the credit arrangements provided under this Note
in the nature of a “work-out” or pursuant to any insolvency or bankruptcy
proceedings.

 

(c)                                  Amendment or Waiver. Any term of this Note
may be amended, and the observance of any term of this Note may be waived
(either generally or in a particular instance and either retroactively or
prospectively) only by the written consent of the Holder.

 

(d)                                 Headings. The headings in this Note are for
purposes of convenience of reference only, and shall not be deemed to constitute
a part of this Note.

 

(e)                                  Notices. All notices, requests, consents
and other communications required or permitted hereunder shall be in writing
(including telecopy or similar writing) and shall be sent to the address of the
party set forth in the Note Purchase Agreement. Any notice, request, consent or
other communication hereunder shall be deemed to have been given and received on
the day on which it is delivered (by any means including personal delivery,
overnight air courier, United States mail) or telecopied (or, if such day is not
a business day or if the notice, request, consent or communication is not
telecopied during business hours of the intended recipient, at the place of
receipt, on the next following business day). Any of the parties hereto may, by
notice given hereunder, designate any further or different address and/or number
to which subsequent notices or other communications shall be sent. Unless and
until such written notice is received, the addresses and numbers as provided
herein shall be deemed to continue in effect for all purposes hereunder.

 

(f)                                    Usury Limitation. In no event shall the
amount paid or agreed to be paid to the Holder for the use or forbearance of
money to be advanced hereunder exceed the highest lawful rate permissible under
the then applicable usury laws. If it is hereafter determined by a court of
competent jurisdiction that the interest payable hereunder is in excess of the
amount which the Holder may legally collect under the then applicable usury
laws, such amount which would be excessive interest shall be applied to the
payment of the unpaid principal balance due hereunder and not to the payment of
interest or, if all principal shall previously have been paid, promptly repaid
by the Holder to the Borrower.

 

(g)                                 Severability. Every provision of this Note
is intended to be severable. If any term or provision hereof is declared by a
court of competent jurisdiction

 

8

--------------------------------------------------------------------------------


 

to be illegal or invalid, such illegal or invalid term or provision shall not
affect the balance of the terms and provisions hereof, which terms and
provisions shall remain binding and enforceable.

 

[Remainder of Page Intentionally Left Blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed as of the
day and year first above written.

 

 

DYNTEK, INC., a Delaware corporation

 

 

 

By:

/s/ Casper Zublin, Jr.

 

 

 

 

 

 

Name:

Casper Zublin, Jr.

 

 

 

 

 

 

Title:

Chief Executive Officer

 

 

10

--------------------------------------------------------------------------------